Citation Nr: 1401735	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  09-49 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include sleep apnea, claimed as due to asbestos exposure.

2.  Entitlement to service connection for melanoma, claimed as myeloma, to include as due to exposure to herbicides and/or exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, which denied the Veteran's claims for entitlement to service connection.  Jurisdiction has since been transferred to the VA RO in Indianapolis, Indiana.  

The Board subsequently remanded the claims for further development in June 2012.  The Board's June 2012 remand instructions and the subsequent actions of the VA Appeals Management Center (AMC) will be further discussed below.

In a September 2013 rating decision, the VA RO in Indianapolis, Indiana granted service connection for tinnitus and bilateral hearing loss; 10 percent and noncompensable disability ratings were assigned, respectively, effective from April 25, 2008.  Since service connection was granted, the Veteran's appeals as to those issues have become moot.  The Veteran has not disagreed with the assigned disability ratings or the effective dates.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, those matters are not in appellate status at the present time.

The record shows that the Veteran filed a claim for entitlement to service connection for myeloma.  However, a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability." Brokowski v. Shinseki, 23 Vet. App. 79, 86.  In light of this, the Board has recharacterized the issue on appeal as entitlement to service connection for melanoma.
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand:  To obtain an addendum medical opinion and to ensure compliance with a prior Board Remand.  

Respiratory disorder

The Veteran contends that he suffers from a respiratory disorder, to include sleep apnea, which is directly related to his naval service.  Specifically, he asserts that his disability is a result of in-service asbestos exposure.

The Board remanded this claim for additional development in June 2012.  The Board instructed that the RO/AMC take appropriate action to develop evidence of whether the Veteran was exposed to asbestos during active service, to specifically include seeking information regarding his job duties.  There is no indication, from the record, that such development was completed.

RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, as the Board's June 2012 remand directive has not been completed, the claim must again be remanded for additional development.  

In accordance with the June 2012 remand instruction, the Veteran was afforded a VA examination with regard to his respiratory disorder.  VA examinations were provided for a respiratory disorder, generally, in September 2012 and for sleep apnea in June 2013.  It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2 (2011); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The September 2012 VA examiner provided a diagnosis of sleep apnea and opined that it was less likely than not incurred in or caused by an in-service injury, event, or illness.  
 
The VA examiner's opinion is inadequate because she did not to provide a well-supported rationale for her conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  Under the space provided for rationale, the VA examiner described the physical mechanics of sleep apnea, but did not explain why that description supported her conclusion that it was unrelated to service.  Accordingly, the Board finds that a supplemental opinion is warranted.

Melanoma

The Veteran contends that he suffered from skin cancer directly related to his naval service.  He stated that there were times when his ship pulled into port in Vietnam and he would swim and water ski in the waters close to shore.  

The Veteran identified the private physician who removed his cancerous mole in February 2005 and provided authorization for the release of this medical information to VA.  The RO/AMC sent a request for these medical records in November 2012 and received a response that the group's records indicate the Veteran may have been treated there, but that any records regarding that treatment were destroyed.

The Veteran received treatment from the Indianapolis VA Medical Center (VAMC), and electronic records from October 2008 through August 2011 document the Veteran's consistent reports of having had a surgical removal of a melanoma in approximately 2005.  While the Veteran, as a layperson, would not be competent to provide himself with a diagnosis of melanoma, he is competent to report what he has been told by medical professionals.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a lay person is competent to report a contemporaneous diagnosis).   

In the June 2012 Remand, the Board noted that although the Veteran had not alleged his skin cancer was caused by exposure to ionizing radiation, the service treatment records contain a Record of Occupational Exposure to Ionizing Radiation, clearly suggesting that the Veteran was in the vicinity of such radiation.  Although these particular readings indicate that he received 0.0 rems of radiation, the form indicates that the information was to be included "on page DD-1141 of the Medical Record" of the Veteran.  In compliance with the remand instruction, the RO/AMC requested the Veteran's complete personnel file, to include the DD-1141, from the National Personnel Records Center (NPRC) in September 2012.  NPRC responded in October 2012 that the "DD-1141 is not a matter of record."  A formal finding of unavailability for the DD-1141 was added to the record in November 2012.

The Board points out that although the Veteran has not alleged that his melanoma was caused by exposure to ionizing radiation, melanoma is recognized by VA as a "radiogenic disease."  See 38 C.F.R. § 3.311(b) (2013).  Therefore, the matter of whether service connection can be awarded on a radiation basis is reasonably raised by the record.  The Board finds that the Veteran should be allowed the opportunity to provide additional information concerning any radiation exposure. 

38 C.F.R. § 3.311 does not provide presumptive service connection for radiogenic disease, but provides special procedures to help a Veteran prove his claim on a direct basis.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).  In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  On remand, the Veteran should be asked to identify the circumstances surrounding his exposure to ionizing radiation and the RO should develop the claim in accordance with 38 C.F.R. § 3.311. 

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to develop the evidence of whether the Veteran was exposed to asbestos during active service, to specifically include seeking information as to whether his job duties involved working with asbestos.

2.  Request that the Veteran identify the circumstances surrounding any exposure to ionizing radiation in service.  The RO/AMC must then develop the claim of service connection for melanoma in accordance with 38 C.F.R. § 3.311, to include a dose estimate from VA's Under Secretary for Health.

3.  After the aforementioned development has been completed,  refer the Veteran's claims file to the examiner who conducted the June 2013 VA examination or, if she is unavailable, to another suitably qualified VA medical professional for a clarifying opinion as to the nature and etiology of the Veteran's sleep apnea.  The examiner must be given full access to the Veteran's complete VA claims file and electronic file for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and electronic files were reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that the Veteran's sleep apnea is causally or etiologically related to his military service, including to the claimed asbestos exposure.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The complete rationale for all opinions expressed must be set forth in the examination report.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  Thereafter, the RO should readjudicate the claims.  If the benefits sought are not granted, the appellant and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


